Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00194-CV

           Champe CARTER, Erin Bailey Carter, Paige Parker, and Melanie Parker,
                                     Appellants

                                               v.

                                    Gregory Robert BALL,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15522
                       Honorable N. Keith Williams, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

     We order that appellee Gregory Robert Ball recover his costs of this appeal from appellants
Champe Carter, Erin Bailey Carter, Paige Parker, and Melanie Parker.

       SIGNED October 9, 2019.


                                                _____________________________
                                                Beth Watkins, Justice